Title: Chiles Terrell’s Nailery Account, 28 July 1802
From: Dinsmore, James
To: Jefferson, Thomas


          Mr Chiles TerrellAn Account with Ths. Jefferson: Cr
          1802
          
            
              June 22d—
              42. ℔

              VI d nails:
              @ 12¼d
              £ 2– 3– 9
            
            
              
              20.
              
              X d Do.
              @ 11½d
                0–19– 2
            
            
              
              20.
             
              XX d. Do.
              @ 10 [. . .]
                0–[17]-6
            
            
              July 22d.
               7.
              
              VI d.—Do.
              @ 12½
                0– 7– 3½
            
            
              
              20.
              
              IV d. Do
              @ 15 d
                1– 5–
              
            
            
              
               1.
              Cut Sprigs
              @ 11 d.
                0– 1– 3
            
            
              
              
             
              
              
              £ 5–13–11½
            
            
            
              28th
              13. ℔

              X d nails
              @ 11½
                0–12– 5½
            
            
              
            
              
              
              
                6– 5– 7
            
            
              
              
           
              
              old balance
                 – 1– 6
            
            
              
           
              
              
              
              £ 6– 7– 1
            
          
          Received the Above for Thomas Jefferson
          
            Jas. Dinsmore
          
        